[Cite as State v. Ghazi, 2019-Ohio-339.]



                                      IN THE COURT OF APPEALS

                            TWELFTH APPELLATE DISTRICT OF OHIO

                                           WARREN COUNTY




 STATE OF OHIO,                                  :     CASE NOS. CA2018-03-023
                                                                 CA2018-04-045
          Appellee,                              :
                                                                OPINION
                                                 :               2/4/2019
   - vs -
                                                 :

 AHMED GHAZI,                                    :

          Appellant.                             :




      CRIMINAL APPEAL FROM WARREN COUNTY COURT OF COMMON PLEAS
                           Case No. 07CR24075



David P. Fornshell, Warren County Prosecuting Attorney, Kirsten A. Brandt, 520 Justice
Drive, Lebanon, OH 45036, for appellee

Jeffrey W. Stueve, 301 East Silver Street, Lebanon, OH 45036, for appellant



        M. POWELL, J.

        {¶ 1} Appellant, Ahmed Ghazi, appeals the consecutive prison sentence imposed

by the Warren County Court of Common Pleas.

        {¶ 2} On March 5, 2007, Ghazi was indicted in Case No. 07CR24039 on one count

of aggravated trafficking in drugs and one count of illegal assembly or possession of

chemicals for the manufacture of drugs. On March 19, 2007, Ghazi was indicted in Case
                                                                  Warren CA2018-03-023
                                                                         CA2018-04-045

No. 07CR24075 on one count of aggravated trafficking in drugs and one count of illegal

assembly or possession of chemicals for the manufacture of drugs.

      {¶ 3} The charges arose from three transactions between Ghazi and D.A., an

undercover officer of the Warren County Drug Task Force. On November 28, 2006, D.A.

met with Ghazi at a gas station in Franklin, Ohio to purchase a quarter ounce of

methamphetamine and to discuss purchasing bulk amounts of pseudoephedrine to

manufacture methamphetamine. While Ghazi did not have pseudoephedrine available for

D.A. to purchase at that time, Ghazi did sell D.A. 6.93 grams of crystal methamphetamine

for $500.

      {¶ 4} Thereafter, D.A. and Ghazi discussed future purchases of pseudoephedrine.

On December 4, 2006, D.A. and Ghazi met again at the Franklin gas station where D.A.

purchased 432 tablets of pseudoephedrine for $600.

      {¶ 5} On March 12, 2007, D.A. and Ghazi met at the Franklin gas station for a third

time, where D.A. purchased 31.38 grams of crystal methamphetamine for $6,500, as well

as pseudoephedrine. During the March 12, 2007 meeting, D.A. and Ghazi discussed

additional future purchases of methamphetamine and pseudoephedrine.

      {¶ 6} After his indictment in March 2007, Ghazi was released on bond. While

released, Ghazi absconded to the Middle East. In 2016, nine years after leaving the United

States, Ghazi returned to Warren County and surrendered to the authorities.

      {¶ 7} In December 2016 Ghazi pled no contest to the charges in the indictments,

and the trial court found him guilty on all counts. In Case No. 24075, the trial court

sentenced Ghazi to a four-year mandatory prison term for the Aggravated Trafficking

charge and a 36-month prison term for the Illegal Assembly or Possession of Chemicals for

the Manufacture of Drugs charge.      These prison terms were ordered to be served


                                           -2-
                                                                   Warren CA2018-03-023
                                                                          CA2018-04-045

concurrently. In Case No. 24039, the trial court sentenced Ghazi to an 18-month prison

term for the Aggravated Trafficking charge, to be served consecutively to the prison terms

imposed in Case No. 24075, and a 36-month prison term for the Illegal Assembly or

Possession of Chemicals for the Manufacture of Drugs charge, to be served concurrently

to the prison terms imposed in Case No. 24075. In all, the trial court sentenced Ghazi to

an aggregate prison term of five years and six months.

      {¶ 8} On appeal, we reversed Ghazi's sentence because the trial court failed to

make the required findings pursuant to R.C. 2929.14(C)(4) for imposing consecutive

sentences. State v. Ghazi, 12th Dist. Warren Nos. CA2017-04-048 and CA2017-04-50

(December 4, 2017) (Accelerated Calendar Judgment Entry).

      {¶ 9} On January 31, 2018, the trial court held a resentencing hearing. Upon

considering the statements made by counsel and Ghazi at the resentencing hearing, the

presentence-investigative report ("PSI"), the purposes and the principles of sentencing, the

relevant seriousness and recidivism factors, and the sentencing memorandum, the trial

court reimposed the original aggregate prison term of five years and six months.

      {¶ 10} Ghazi now appeals, raising one assignment of error.

      {¶ 11} Assignment of Error No. 1:

      {¶ 12} THE TRIAL COURT ERRED BY IMPOSING CONSECUTIVE SENTENCES.

      {¶ 13} In his sole assignment of error, Ghazi argues the trial court erred in imposing

consecutive sentences because the imposition of consecutive prison terms is not supported

by the record.

      {¶ 14} We review the imposed sentence under the standard of review set forth in

R.C. 2953.08(G)(2), which governs all felony sentences. State v. Marcum, 146 Ohio St. 3d
516, 2016-Ohio-1002, ¶ 1. Pursuant to that statute, an appellate court does not review the


                                            -3-
                                                                     Warren CA2018-03-023
                                                                            CA2018-04-045

sentencing court's decision for an abuse of discretion.         Id. at ¶ 10.     Rather, R.C.

2953.08(G)(2)(a) directs the appellate court "to review the record, including the findings

underlying the sentence" and to modify or vacate the sentence "if it clearly and convincingly

finds * * * [t]hat the record does not support the sentencing court's findings under division *

* * (C)(4) of section 2929.14 * * * of the Revised Code." State v. Bonnell, 140 Ohio St. 3d
209, 2014-Ohio-3177, ¶ 28.

       {¶ 15} Pursuant to R.C. 2929.14(C)(4), a trial court must engage in a three-step

analysis and make certain findings before imposing consecutive sentences. State v. Dillon,

12th Dist. Madison No. CA2012-06-012, 2013-Ohio-335, ¶ 9. First, the trial court must find

that the consecutive sentence is necessary to protect the public from future crime or to

punish the offender. R.C. 2929.14(C)(4). Second, the trial court must find that consecutive

sentences are not disproportionate to the seriousness of the offender's conduct and to the

danger the offender poses to the public. Id. Third, the trial court must find that one of the

following applies:

              (a) The offender committed one or more of the multiple offenses
              while the offender was awaiting trial or sentencing, was under a
              sanction imposed pursuant to section 2929.16, 2929.17, or
              2929.18 of the Revised Code, or was under post-release control
              for a prior offense.

              (b) At least two of the multiple offenses were committed as part
              of one or more courses of conduct, and the harm caused by two
              or more of the multiple offenses so committed was so great or
              unusual that no single prison term for any of the offenses
              committed as part of any of the courses of conduct adequately
              reflects the seriousness of the offender's conduct.

              (c) The offender's history of criminal conduct demonstrates that
              consecutive sentences are necessary to protect the public from
              future crime by the offender.

Id.

       {¶ 16} "In order to impose consecutive terms of imprisonment, a trial court is required

                                              -4-
                                                                        Warren CA2018-03-023
                                                                               CA2018-04-045

to make the findings mandated by R.C. 2929.14(C)(4) at the sentencing hearing and

incorporate its findings into its sentencing entry." Bonnell at ¶ 37. A trial court is not required

to articulate reasons supporting its statutory findings and need not provide a word-for-word

recitation of the statutory language to satisfy its requirement for imposing consecutive

sentences. State v. Alhashimi, 12th Dist. Warren Nos. CA2016-07-065 and CA2017-07-

066, 2017-Ohio-7658, ¶ 67, citing State v. Childers, 12th Dist. Warren No. CA2014-02-034,

2014-Ohio-4895, ¶ 31. "Nevertheless, the record must reflect that the trial court engaged

in the required sentencing analysis and made the requisite findings." State v. Moore, 12th

Dist. Clermont No. CA2014-02-016, 2014-Ohio-5191, ¶ 12.

       {¶ 17} After a review of the record, we find no error in the trial court's decision to

impose consecutive sentences. The record reflects that Ghazi's sentences are not clearly

and convincingly contrary to law because the trial court sentenced Ghazi within the

permissible statutory range, after considering the PSI, the purposes and principles of

sentencing, and the relevant seriousness and recidivism factors.

       {¶ 18} We also find no error with the trial court's determination that Ghazi's conduct

demonstrates a pattern or course of conduct. Specifically, Ghazi engaged in multiple

transactions, involving large quantities of crystal methamphetamine and pseudoephedrine.

Although these charges stem from Ghazi's transactions with one individual, D.A., the record

indicates that these transactions occurred on separate occasions, over the course of

several months, and that Ghazi invited D.A. to engage in future transactions. Therefore,

we find no error in the trial court's finding that Ghazi engaged in a course of conduct.

       {¶ 19} Furthermore, we find the record adequately supports the trial court's finding

that the harm caused by the offenses was so great and unusual that no single prison term

adequately reflects the seriousness of Ghazi's conduct. Prior to imposing consecutive


                                                -5-
                                                                       Warren CA2018-03-023
                                                                              CA2018-04-045

sentences, the trial court discussed the seriousness of Ghazi's conduct. Ghazi admittedly

turned to selling crystal methamphetamine and pseudoephedrine when he experienced

financial trouble. Ghazi articulated he engaged in such acts because he needed the money

and his business was failing, circumstances that seemingly could reoccur in the future. The

trial court noted that it was most bothered by the detail provided by D.A. regarding the

transactions, "and the quality of the illegal drugs [Ghazi was] producing and selling." It

further noted that Ghazi's reasons for wanting to get this matter resolved "don't particularly

ring true with the [trial] Court at this time." The trial court explained that while Ghazi spent

nearly 10 years "trying to run from this[,]" his current position was not to take ownership or

responsibility for his actions, but to blame the drug task force for the misunderstanding.

       {¶ 20} In light of these facts, the trial court decided to impose consecutive sentences.

In accordance with R.C. 2929.14(C)(4), the trial court made specific findings before ordering

Ghazi's sentences to run consecutively. Specifically, the trial court stated:

              I also make a finding that consecutive sentences in this case
              are necessary in order to punish you and to protect the public
              from you and your future crime. It is not disproportionate to the
              conduct or the danger posed by you, Mr. Ghazi, in this case.

              And I also find that there was a pattern here, a course of
              conduct, and the harm caused by you was so great or unusual
              that a single prison term would not adequately reflect the
              seriousness of the conduct that you committed.

The trial court memorialized these findings in its sentencing entry.

       {¶ 21} In light of the foregoing, we find that the record adequately supports the trial

court's determination that imposing consecutive sentences is commensurate with the

seriousness of Ghazi's conduct, necessary to punish Ghazi, and necessary to protect the

public. We also find the trial court made the findings mandated by R.C. 2929.14(C)(4) at

the resentencing hearing and incorporated those findings into its sentencing entry.


                                              -6-
                                                             Warren CA2018-03-023
                                                                    CA2018-04-045

Therefore, the trial court did not err in imposing consecutive sentences and Ghazi's

assignment of error is overruled.

      {¶ 22} Judgment affirmed.


      HENDRICKSON, P.J., and RINGLAND, J., concur.




                                        -7-